Court of Appeals
                           Sixth Appellate District of Texas

                                      JUDGMENT


 Timothy Parmer, Appellant                                Appeal from the 402nd District Court of
                                                          Wood County, Texas (Tr. Ct. No. 21,105-
 No. 06-17-00030-CR           v.                          2010).    Opinion delivered by Justice
                                                          Moseley, Chief Justice Morriss and Justice
 The State of Texas, Appellee                             Burgess participating.



         As stated in the Court’s opinion of this date, we find reversible error in the judgment of the
court below. Therefore, we reverse the judgment of the trial court and remand the cause for a new
trial.
         We further order that the appellee, The State of Texas, pay all costs of this appeal.


                                                         RENDERED MARCH 23, 2018
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk